CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?626832272633741-...
                      Case 1:18-cr-00169-TWT-RGV Document 67 Filed 03/12/20 Page 1 of 1




                                                1:18-cr-00169-TWT-RGV
                                                      USA v. Kight
                                             Honorable Thomas W. Thrash, Jr.

                                Minute Sheet for proceedings held In Open Court on 03/12/2020.


              TIME COURT COMMENCED: 10:03 A.M.
                                                                   COURT REPORTER: Diane Peede
              TIME COURT CONCLUDED: 10:28 A.M.
                                                                   USPO: Thyjuan Ransom
              TIME IN COURT: 00:25
                                                                   DEPUTY CLERK: Charlotte Diggs
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):               [1]Christian William Kight Present at proceedings
         ATTORNEY(S)                James Bryant representing Christian William Kight
         PRESENT:                   Laura Pfister representing USA
         PROCEEDING
                                    Sentencing Hearing(Sentencing Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               Counsel and Defendant Christian William Kight appeared for sentencing.
                                    The Court SUSTAINED Defendant's objection to the multi-count
                                    adjustment guideline issue and stated it would group all Counts when
                                    calculating the guideline range. The Court adopted the facts of the
                                    Presentence Report to which no objections had been made as the findings
                                    of the Court. Ms. Pfister and Mr. Bryant requested a guideline sentence of
                                    92 months. Mr. Kight waived his right of allocution and declined to
                                    address the Court. The Court pronounced sentence: CBOP for a total term
                                    of 92 months; SR for a total term of 3 years; $900 special assessment. (See
                                    J&C.) Fine and cost of incarceration waived. Restitution to be determined.
                                    The Court inquired as to objections to the sentence, and there were none.
                                    The Court advised Mr. Kight of his right to appeal sentence within 14 days
                                    of judgment being entered in his case. Counsel directed to contact the
                                    Court to schedule a hearing on the amount of restitution or submit a
                                    proposed consent order regarding same.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                              3/12/2020, 5:11 PM
